DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed December 18, 2020.  Claims 1-20 are currently amended.  Claims 19 and 20 were previously withdrawn from consideration.  Claims 1-18 are pending review in this correspondence.

Response to Amendment
	Objection to claims 1, 7, and 9 for various informalities is withdrawn in view of applicant’s claim amendments filed December 18, 2020.
	Rejection of claim 9 under 35 U.S.C. 112(b) for being indefinite is modified in view of applicant’s claim amendments filed December 18, 2020.
	Rejection of claims 1-6 and 10-18 as being unpatentable over Doria et al (US 2015/0219623 A1) in view of Di Carlo et al (US 2013/0171628 A1) is withdrawn in view of applicant’s claim amendments and arguments filed December 18, 2020.
	Rejection of claims 7-9 as being unpatentable over Doria et al (US 2015/0219623 A1) in view of Di Carlo et al (US 2013/0171728 A1) is maintained in view of applicant’s claim amendments and arguments filed December 18, 2020.

Claim Interpretation
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, it is unclear whether or not the applicant is intending to claim that the biological sample, prior to application to the LCAT microfluidic device, contained sample constituents at a concentration less than or equal to 10 sample constituents/mL, or this claim is intending to recite an intended use of the apparatus, wherein the final concentration of the sample constituents in each vortices is less than the claimed concentration.  Applicant should consider the positive recitation of the biological sample with the sample constituents as a positive feature of the claimed device, perhaps with an established starting concentration of the sample constituents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doria et al (US 2015/0219623 A1) in view of Di Carlo et al (US 2013/0171628 A1).
With respect to claim 7, Doria discloses a point-of-care device comprising:
	An LCAT microfluidic device (device 300/400, See Figs. 3 and 4) comprising:
	A main channel (channel 301/fluid channel 405) configured to be filled with a biological sample and at least one later channel (CATs 407, See Fig. 4 and Para. 0029) configured to be filled with a volume of gas (See Paras. 0026-0027); and
	A vibration inducing device comprising a function generator (piezoelectric transducer 103, See Fig. 1 and Para. 0021) configured to cause vibration to be applied to the LCAT microfluidic device (See claim interpretation section above for discussion of ‘configured to’ language).
While Doria does discuss two step sample preparation of a blood sample, wherein blood plasma is extracted followed by dilution with a dye (See Paras. 0037-0040), there is no specific disclosure of a marker component configured to flow through biological sample in the main channel to interact with one or more sample constituents trapped by the LCAT microfluidic device to cause the one or more sample constituent to be visualizable.  Applicant should also note that the biological sample has not been positively recited as an embodiment of the claimed invention.
Di Carlo teaches a method for isolating cells from heterogeneous solution using microfluidic trapping vortices, wherein a microfluidic device (10) that is used for isolating cells (12) can include two  inlets (18’ and 18”).  The first inlet (18’) is used to introduce the solution containing the heterogeneous population of cells, and the second inlet (18”) is used to introduce a second, different solution such as a wash solution, a label, or some other chemical agent (See Fig. 1A and Paras. 0042-0043).  The microfluidic channel (16) includes a plurality of expansion regions (30) located at selected points along the length of the microfluidic channel.  The expansion regions provide an abrupt increase in the width of the microfluidic channel that, at or above certain threshold flow rates, create a detached boundary layer 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the steps of labeling separated cells, and then imaging the labeled cells, as taught by Di Carlo, into the system of Doria, for the purpose of generating a clearer image of the separated cells of image for more precise confirmation that the cells of interest are present in a sample.
With respect to claim 8, the combination of Doria and Di Carlo teaches the inclusion of a pressure source to flow a sample though the main channel for a period of time sufficient to obtain a sample of small concentration (See Para. 0047 of Di Carlo for discussion of a pressure driven pumping system 46 that uses a source of pressurized gas 48 along with regulators 50 to pump a first fluid (52) and a second fluid (54) into the device).
With respect to claim 9, the combination of Doria and Di Carlo teaches that the LCAT microfluidic device is configured to sustain vortices adjacent to the lateral channel for a time sufficient to trap the sample constituents in the vortices, wherein the sample constituents are at a concentration as low as 10 sample constituents /mL in the biological sample (Para. 0063 of Di Carlo teaches that 10 mL volume blood samples of 5% v/v of blood are spiked with about 500 cancer cells).

Flowing a first liquid (See Para. 0037 and 0040) into a microfluidic channel (channel, See Fig. 4)  to a location of the microfluidic channel that is exposed to a cavity (CATs 407, See Fig. 4 and Para. 0029) of the microfluidic device, the cavity being occupied by a gas (See Paras. 0026-0027);
Vibrating the microfluidic device to oscillate a gas-liquid interface at the location of the microfluidic channel exposed to the cavity to create a vortex at the location of the microfluidic channel exposed to the cavity (See Paras. 0026-0027 for generic discussion of oscillation and 0038 for specific discussion of activating the gas-liquid interfaces by ultrasound to oscillate and create stable cavitation streaming within a localized region of the surround fluid to enact fluid and particle manipulation); and
Trapping constituents of interest of the first liquid in the vortex at the location of the microfluidic channel exposed to the cavity (See Paras. 0024, 0027, and 0028).
While Doria does discuss two step sample preparation of a blood sample, wherein blood plasma is extracted followed by dilution with a dye (See Paras. 0037-0040), there is no specific disclosure of flowing a marker into the microfluidic channel to the location of the microfluidic channel exposed to the cavity, such that the marker combines with constituents of interest; and identifying constituents of interest bonded to the marker by visualizing the marker.
Di Carlo teaches a method for isolating cells from heterogeneous solution using microfluidic trapping vortices, wherein a microfluidic device (10) that is used for isolating cells (12) can include two inlets (18’ and 18”).  The first inlet (18’) is used to introduce the solution containing the heterogeneous population of cells, and the second inlet (18”) is used to introduce a second, different solution such as a wash solution, a label, or some other chemical agent (See Fig. 1A and Paras. 0042-0043).  The microfluidic channel (16) includes a plurality of expansion regions (30) located at selected points along the length of the microfluidic channel.  The expansion regions provide an abrupt increase in the width of 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the steps of labeling separated cells, and then imaging the labeled cells, as taught by Di Carlo, into the system of Doria, for the purpose of generating a clearer image of the separated cells of image for more precise confirmation that the cells of interest are present in a sample.
With respect to claim 11, the combination of Doria and Di Carlo teaches at least one of flowing the first liquid and flowing the marker comprises pumping the liquid or pumping the marker concentration (See Para. 0047 of Di Carlo for discussion of a pressure driven pumping system 46 that uses a source of pressurized gas 48 along with regulators 50 to pump a first fluid (52) and a second fluid (54) into the device).
With respect to claim 12, the combination of Doria and Di Carlo teaches that the first liquid is whole blood (See Para. 0063 of Di Carlo for discussion of how the sample can be whole blood spiked with cancer cells).

	With respect to claim 14, the combination of Doria and Di Carlo teaches flowing the first liquid comprises oscillating the cavities in a manner to create a bulk flow of the first liquid in the microfluidic channel (See Para. 0026 of Doria).
	With respect to claim 15, the combination of Doria and Di Carlo teaches enhancing the concentration of constituents of interest at the location of the microfluidic channel (See Paras. 0048-0049 of Doria and Para. 0056 and of Di Carlo).
	With respect to claim 16, the combination of Doria and Di Carlo teaches increasing the magnitude of the oscillation of the gas-liquid interface to allow constituents of the sample that are smaller than the constituents of interest to flow past the location of the microfluidic channel exposed to the cavity (See Para. 0036 of Doria and Paras. 0048, 0052, and 0054 of Di Carlo).
With respect to claim 17, although the combination of Doria and Di Carlo teaches that the first liquid can comprise a whole blood sample and that the smaller constituents can comprise red blood cells (See Para. 0063 of Di Carlo for discussion of how red blood cells can be effectively removed from the target cancer cell species).  There is no teaching in either reference that the smaller constituents to be removed also includes platelet.  However, it would have been well within the capabilities of one of ordinary skill in the art at the time of filing to incorporate the acoustic energy required to remove any particles/components that would interfere with the process of concentrating the applied sample to the cells of interest.  As such, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the smaller constituents comprising platelets, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the method of combined Doria and Di Carlo with the ability of the device to remove smaller constituents that include platelets, as implied in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous variables that one of ordinary skill in the art would find obvious for the purposes of merely changing the variables to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.  Accordingly, the examiner argues that this ratio is rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).
	With respect to claim 18, the combination of Doria and Di Carlo teaches that the constituents of interest comprises cancer cells or cancer associated blood constituents (Para. 0056 of Doria and Para. 0058 of Di Carlo teaches that other cell types such as tumor/cancer cells can be used in the disclosed method).
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the methods of visualizing and identifying cell in a biological sample, wherein, after obtaining a microfluidic device comprising a lateral channel acoustic transducer microfluidic channel that extends from an inlet past an array of cavities disposed along the length of the microfluidic channel, each of the cavities being completely enclosed one end and exposed to the microfluidic channel through a junction opposite the enclosed end, the LCAT microfluidic device is primed with an aqueous solution, wherein the aqueous solution fill the microfluidic channel but not the array of cavities, a combination of a biological sample and a selective marker are introduced into the aqueous solution in the LCAT microfluidic device, constituents of interest are trapped in a main channel of the LCAT microfluidic device by oscillation of a gas-liquid interface at the junction of each of the cavities, and imaging or determining the presence of bound constituents of interest with the selective marker to identify the present or concentration of the constituents of interest in the biological sample based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive.  In response to applicant's argument that that none of the cited references teach the aspect of trapping constituents of interest in a biological sample because of their increased size from being to a selective marker, the fact that applicant has recognized another advantage which would flow naturally .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 23, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798